Title: To George Washington from Brigadier General Anthony Wayne, 4 February 1780
From: Wayne, Anthony
To: Washington, George


          
            My Dear General
            Wayne’s borough [Pa.] 4th Feby 1780
          
          I was so unfortunate as not to be acquainted with the Intended attempt upon Staten Island, otherwise I certainly would not wish to be Absent, but the misfortune I most regret is—that Nature had not formed her bridge previous to the Dessolution of the Light Corps—for be assured we remained some days (wishing & anxiously waiting for that event) after the State of our Magazines, together with your Orders rendered a Seperation Inevitable.
          I am confident that your Excellency will do me the Justice to believe, that if any opening had offered to strike the Enemy with a prospect of Success, & where the Object would have justified the Attempt, that not one moment would have been lost in asking your permission, & final Direction.
          In addition to my former request respecting the Command in the Light Corps, I beg to be employed on every Occation where

your Excellency may think me Worthy of trust, either as a volunteer, or in any other Character that you may deem most Conducive to the benefit of the Service, & to believe me with the truest Esteem Your very Affectionate & Most Obt Hume Sert
          
            Anty Wayne
          
        